Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed on March 23, 2021.
Claims 1 and 2 have been amended.  
Claims 1-13 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the 
In the instant case, Claims 1-13 are directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A system for creating and managing safety data sheets, comprising: 
a computer server;
a data storage media comprising a database accessible by the computer server; 
a display device coupled in a network relation with the server; and 
a program that couples the computer server, the data storage device, the database, and the display device, such that the system automates creation, storage and distribution of material safety data sheets for compositions using a query system; 
wherein, without taking into account any components of the compositions for which one or more safety data sheets are to be created, the query system prompts for answers to questions that identify one particular regulatory master of a plurality of regulatory masters created by the system; 
wherein the query system selects correlations between physical properties of the composition and effects of the composition on health that are provided by answers provided in response to prompts by the query system in order to identify the one particular master of the plurality of masters created by the system, prior to identifying any components of the composition, wherein the one particular regulatory master of the plurality of regulatory masters is independent of the components of the composition and is used in the automated creation, revision, management, and distribution of a plurality of child safety data sheets for products sharing the same one particular regulatory master fitting a specific regulatory profile.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward generating material safety data sheets for chemical compositions.  As Applicant’s specification notes, material safety data sheets are required under many different legal regimes around the world (see specification paragraph 4), and manufacturers and distributors are required to provide these sheets to buyers in commercial interactions (see specification paragraph 5).  The Office’s guidance regarding subject matter eligibility notes that commercial or legal interactions are examples of abstract methods of organizing human activity.  See 84 Fed. Reg. (4) at 52.  Thus, because the instant application recites preparing material safety data sheets that are legally and commercially required, it recites both commercial and legal interactions and thus a method of organizing human activity.  
Alternatively, because Applicant’s claim recites a “query system” that automates the creation of material safety data sheets by answering certain questions regarding composition of a chemical, Applicant is reciting mental concepts, i.e., “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).”  See 84 Fed. Reg. (4) at 52.  Because Applicant’s claim recites performing evaluations and judgments and operations in the automation of the creation of the material safety data sheets, e.g., answering questions in a flowchart style to determine the correct master based on a chemical’s physical properties, the claim is directed toward abstract mental processes.  
  See 84 Fed. Reg. (4) at 55.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  
While Applicant’s specification claims that there is a “transformation” (see specification paragraph 7), to be a “transformation” for the purpose of subject matter eligibility an article must be changed to a different state or thing.  See MPEP § 2106.05(c).  In the instant application there is no transformation because data inputs regarding chemical compositions are used to generate data in the form of a document regarding the chemical composition.  Data yields data.  Nothing is transformed to a different state or thing.  
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method or mental process is merely implemented by a general purpose 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claim does not recite how the computer performs any of the steps other than nominal data processing; 2) the claim invokes the computer to perform a process of querying what data should be in the material data sheet, but people have performed such querying to create material safety data sheets before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any and all queries used to create material safety data sheets.  The storage feature in the claim, as well as the ability to store data and retrieve it for later use, fails to provide “significantly more” than the abstract idea because courts have considered that feature to be well-understood, routine, and conventional.  See MPEP § 2106.05(d)(II) citing Versata.  
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Lederer et al. (US 2002/0023109, hereinafter “Lederer”) in view of Frankland et al. (US 2002/0026339, hereinafter “Frankland”).

Claim 1.  Lederer teaches: A system for creating and managing safety data sheets, comprising: 
a computer server (see at least Figure 15 and ¶s 132-140; see also Figure 16; see further Figure 20 feature 2002 teaching an MSDS server; see further ¶s 14, 41, and 65);
a data storage media comprising a database accessible by the computer server (see at least ¶s 42, 64, 66, 83, 87, and 142); 
a display device coupled in a network relation with the server (see ¶ 67 teaching interface unit 302 including rendering devices 316 such as display; see also ¶s 106-110); and 
a program that couples the computer server, the data storage device, the database, and the display device, such that the system automates creation, storage and distribution of material safety data sheets for compositions using a query system (see, e.g., ¶ 63 teaching a machine readable medium storing instructions to perform the processing routines/querying, noting that automatically creating MSDSs is taught in ¶ 81); 
 wherein, without taking into account any components of the compositions for which one or more safety data sheets are to be created, the query system prompts for answers to questions that identify one particular regulatory master of a plurality of regulatory masters created by the system, wherein the query system selects correlations between physical properties of the composition and effects of the composition on health that are provided by answers provided in response to prompts by the query system in order to identify the one particular master of the plurality of masters created by the system, prior to identifying any components of the composition, wherein the one particular regulatory master of the plurality of regulatory masters is independent of the components of the composition and is used in the automated creation, revision, management, and distribution of a plurality of child safety data sheets for products sharing the same one particular regulatory master fitting a specific regulatory profile (see ¶ 81 teaching automating the authoring of creation, storage, and distribution of material safety data sheets using a query system for identifying regulatory masters/templates based on, e.g., “a product’s chemical information record,” i.e., properties about the product rather than the chemical; see also ¶ 8 teaching the automation of generation and distribution of the material safety data sheets; see further ¶ 89 teaching using queries of existing .
Examiner asserts that Lederer teaches all of the limitations of Claim 1.  Regarding the claim language of without taking into account any components of the composition for which one or more safety data sheets are to be created, Examiner asserts that Lederer teaches this because paragraph 81 of Lederer teaches that the MSDS authoring module automates production of the MSDS using building blocks and standard phrases, including physical and chemical property data such as flash point, PEL, TLV, obtaining the data “directly from a product’s chemical information record, or constructed dynamically from a list of ingredients” (see Lederer ¶ 81).  Examiner notes that the phrase “directly from a product’s chemical information record” encompasses chemical and product information data without taking into account the components because it is offered as an alternative to using “a list of ingredients,” i.e., components.   Nevertheless, for the purpose of compact prosecution, Examiner asserts that even if Lederer failed to teach generating the MSDS based on physical properties, such a feature is taught in the prior art.  Specifically, Frankland teaches such a feature (see ¶ 416 teaching creating MSDSs “using pre-set phrases linked to the [environmental health and safety assessments]” based on “databases that provide relevant information on chemical and physical properties of materials”).  Frankland is similar to the instant application and Lederer because it relates to managing requirements to environmental health and safety regulations including the MSDS requirements promulgated by OSHA (see, e.g., Frankland ¶ 11).  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating the MSDS without component, i.e., ingredient information (as disclosed by Frankland) in the method of using template building blocks in the automation of the creation and distribution of material safety data sheets (as disclosed by Lederer), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of generating the MSDS without component, i.e., ingredient information, in the method of using template building blocks in the automation of the creation and distribution of material safety data sheets because See also MPEP § 2143(I)(A).

Claim 2.  The system of claim 1, wherein a component master is created by entering the components of the composition, and the system combines known information about the components and the regulatory master to create a client safety data sheet, wherein the client safety data sheet is one of the plurality of child safety data sheets for products sharing the same one particular regulatory master fitting the specific regulatory profile.
The combination of Lederer and Frankland teach the limitations of Claim 1.  Lederer further teaches wherein a component master is created by entering the components of the composition, and the system combines known information about the components and the regulatory master to create a client safety data sheet (see, e.g., at least Figure 7 and ¶ 85 teaching creating a new template, i.e., component master, if one is needed in routine 712 for a new chemical record; regarding combining information about components using a regulatory master to create a client safety data sheet, see ¶ 81 teaching dynamically using “a list of ingredients” or other information along with the pre-existing selected template to automate the creation of the MSDS; see additionally ¶ 89 teaching determining whether any existing template is sufficient to create the child safety data sheets).

Claim 3.  The system of claim 2, wherein the system starts with more than 35,000 regulatory masters created using a combination of about 3000 physical masters and about 20 health masters.
The combination of Lederer and Frankland teach the limitations of Claim 2.  Examiner asserts that the number of regulatory masters and physical masters and health masters does not further limit the system of the recited claim.  Because Lederer and Frankland teach using 

Claim 4.  The system of claim 2, wherein the query system uses queries to select one health master, and the selection of the health master limits access to a subset of possible physical masters, selectable by one or more additional questions about the physical properties of the composition.
The combination of Lederer and Frankland teach the limitations of Claim 2.  Lederer further teaches wherein the system uses queries to select one health master, and the selection of the health master limits access to a subset of possible physical masters, selectable by one or more additional questions about the physical properties of the composition (see at least ¶ 81 teaching that textual template fields such as hazard statements are automatically filled based upon the product’s chemical information record).  

Claim 5.  The system of claim 4, wherein the user selects one of about 20 health masters available in the system.
The combination of Lederer and Frankland teach the limitations of Claim 4.  Examiner asserts that the number of regulatory masters and physical masters and health masters does not further limit the system of the recited claim.  Because Lederer and Frankland teach using regulatory masters and physical masters and health masters as explained in the rejection of Claim 1 above, the combination teaches this claim.  Furthermore, the number of masters used 

Claim 6.  The system of claim 2, wherein the query system uses an interface to select one physical master based solely on queries about physical properties, prior to selecting a health master based on questions about effects of the composition on health.
The combination of Lederer and Frankland teach the limitations of Claim 2.  Lederer further teaches wherein the system uses an interface to select one physical master, prior to selecting a health master based on questions about effects of the composition on health (see ¶ 81 teaching filling template fields for physical properties such as flash point, PEL, TLV before filling health fields such as hazard statements).  Regarding based solely on queries about physical properties, Examiner notes that this language has been addressed in the rejection of Claim 1, above, including why such language is taught both by Lederer and by Frankland.  

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Lederer in view of Frankland and further in view of Occupational Safety & Health Administration, “OSHA Quick Card™: Hazard Communication Safety Data Sheets,” captured online in archived form from August 2, 2014 at https://web.archive.org/web/20140802124105/https://www.osha.gov/Publications/HazComm_QuickCard_SafetyData.html (hereinafter “OSHA Quick Card”).

Claim 7.  The system of claim 1, wherein the regulatory master is selected by selecting a particular physical master comprising at least some of the information required for completing sections 2, 4, 5, 6, 7, 8, 10, 13 and 16 of a safety data sheet.
required for completing sections 2, 4, 5, 6, 7, 8, 10, 13 and 16 of a safety data sheet, Examiner notes that one of ordinary skill in the art appreciates that a material safety data sheet has sixteen sections that need to be filled out (see OSHA Quick Card describing each of the sixteen sections of the MSDS).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of sixteen different sections (as disclosed by OSHA Quick Card) as sections for which the invention of Lederer would need to fill out the MSDS information.  One of ordinary skill in the art would have been motivated to incorporate the feature of filling information into sixteen discrete sections because the sixteen sections are the required uniform format per OSHA and other US agency regulations (see OSHA Quick Card).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of X sixteen different sections (as disclosed by OSHA Quick Card) as sections for which the invention of Lederer would need to fill out the MSDS information, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled See also MPEP § 2143(I)(A).

Claim 8.  The system of claim 1, wherein the regulatory master is selected by selecting a particular physical master comprising technical data about the physical properties of the composition, and at least some of the data for sections 2, 4, 6, 7 and 8 of the safety data sheet is provided by selecting one or more health masters, based on information related to health effects of the composition.
The combination of Lederer and Frankland teach the limitations of Claim 1.  As noted in the rejection of Claim 1, Lederer teaches using the composition to generate data for the automation of filling in a material safety data sheet, including physical property and health information (see at least ¶ 81).  Regarding the different sections of the material safety data sheet, Examiner notes that one of ordinary skill in the art appreciates that a material safety data sheet has sixteen sections that need to be filled out (see OSHA Quick Card describing each of the sixteen sections).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of sixteen different sections (as disclosed by OSHA Quick Card) as sections for which the invention of Lederer would need to fill out the MSDS information.  One of ordinary skill in the art would have been motivated to incorporate the feature of filling 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of X sixteen different sections (as disclosed by OSHA Quick Card) as sections for which the invention of Lederer would need to fill out the MSDS information, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of sixteen different sections (as disclosed by OSHA Quick Card) as sections for which an invention automating the creation of material safety data sheets would need to fill out the MSDS information).  See also MPEP § 2143(I)(A).

Claim 9.  The system of claim 8, wherein one or more component masters are added based on information about components comprising the composition.
The combination of Lederer, Frankland, and OSHA Quick Card teach the limitations of Claim 8.  Lederer further teaches that one or more component masters are added based on information about components comprising the composition (see, e.g., at least Figure 7 and ¶ 85 teaching creating a new template, i.e., component master, if one is needed in routine 712 .  

Claims 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Lederer in view of Frankland and OSHA Quick Card and further in view of Austin et al. (US 2010/0114917, hereinafter “Austin”).

Claim 10.  The system of claim 9, wherein the one or more component masters comprises data extracted from supplier data provided in one or more safety data sheets other than the safety data sheet being created by the system, the supplier data having been previously stored and maintained in the database of the of the [sic] data storage device.
The combination of Lederer, Frankland, and OSHA Quick Card teach the limitations of Claim 9.  That combination fails to further teach wherein the one or more component masters comprises data extracted from supplier data provided in one or more safety data sheets other than the safety data sheet being created by the system, the supplier data having been previously stored and maintained in the database of the data storage device.  Nevertheless, Lederer does teach that the MSDSs that are generated are used for the shipment of, i.e., supply of, products from one place to another (see at least ¶s 2-4 and 38; see also ¶ 110 teaching that a shipment order interface would likely include shipment amount and the MSDS or similar hazardous material communication).  Lederer additionally teaches that the building blocks used to automate the creation of an MSDS can include “parts of other MSDSs” (see ¶ 81).  Furthermore, it is taught in the prior art to extract supplier data regarding health and safety.  Austin, for example, teaches extracting information regarding “potentially hazardous materials” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of supplier provided hazardous material data in a potentially hazardous material database (as disclosed by Austin) into the method of automating the creation of material safety data sheets using stored data (as disclosed by Lederer).  One of ordinary skill in the art would have been motivated to incorporate the feature of supplier provided hazardous material data in a potentially hazardous material database because as new data would be provided (e.g., for new products), “the MSDS data must be updated and kept current by the organization using the materials” (see Austin ¶ 23) because the usage of the new product requires “the maintenance of corresponding material safety data sheets (MSDS)” (see Austin ¶ 22).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of supplier provided hazardous material data in a potentially hazardous material database (as disclosed by Austin) into the method of automating the creation of material safety data sheets using stored data (as disclosed by Lederer), because the claimed invention is merely a simple arrangement of old elements, with each performing the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of supplier provided hazardous material data in a potentially hazardous material database into the method of automating the creation of material safety data sheets using stored data).  See also MPEP § 2143(I)(A).

Claim 11.  The system of claim 10, wherein supplier data used in creating the one or more safety data sheets is protected from disclosure to a person being queried by the query system and to a user of the safety data sheets.
The combination of Lederer, Genovese, OSHA Quick Card, and Austin teach the limitations of Claim 10.  Austin further teaches that suppliers may protect “the exact composition of the product for access by customers.  Thus, trade secrets of suppliers may be maintained” (see Austin ¶ 46).  Austin further teaches that its invention covers materials such as material safety data sheets (see ¶ 22), which means it is analogous to the instant application and Lederer, and as stated in the rejection of Claim 1 above, Lederer teaches the creation of safety data sheets.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a supplier not disclosing exact composition to the user (as disclosed by Austin) into the method of automating the creation of material safety data sheets 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a supplier not disclosing exact composition to the user (as disclosed by Austin) into the method of automating the creation of material safety data sheets including maintaining trade secret data in a database (as disclosed by Lederer), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a supplier not disclosing exact composition to the user into the method of automating the creation of material safety data sheets including maintaining trade secret data in a database).  See also MPEP § 2143(I)(A).

Claim 12.  The system of claim 11, wherein a client product master may be created by a user to supply information specific to a particular product.


Claim 13.  The system of claim 12, wherein the client product master adds information to sections 3 and 15 of the safety data sheet.
The combination of Lederer, Frankland, OSHA Quick Card, and Austin teach the limitations of Claim 12.  As noted in the rejection of Claim 8 above, Lederer teaches adding information regarding specific portions of a material safety data sheet (see at least ¶ 81) and OSHA Quick Card teaches that there are discrete sections of the material safety data sheet required by regulations including sections 3 and 15.  The rationale to combine the references is provided in Claim 8.  

Response to Arguments
Applicant’s arguments have been fully considered.  Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Claims 1-13 were rejected under § 101 as being directed toward ineligible subject matter, specifically the judicial exception of an abstract idea without any integration into a practical application or significantly more.  Applicant argues that the application provides a Alice/Mayo framework or Examiner’s findings therein.  Examiner refers to the § 101 rejection above.    
Thus, Applicant’s arguments are not persuasive.  Therefore, the § 101 rejection is maintained.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments can be summarized as follows: the “templates” as taught by Lederer (see, e.g., ¶ 81) are different from the “regulatory masters” recited in the instant application (see Remarks pages 4-5).  This argument is not persuasive.  Applicant’s “regulatory masters” are used to automate the creation of the MSDS documents by correlating physical properties with health information.  Likewise, Lederer teaches automating the production of MSDS documents using “building block components” “selected by pre-defined rules and/or parts of other MSDSs” (see Lederer ¶ 81).  Applicant argues that Lederer’s teaching of “The data may be obtained directly from a product's chemical information record, or constructed dynamically from a list of ingredients” in ¶ 81 does not read on Applicant’s means of dynamically constructing MSDSs because Lederer uses “a list of ingredients” or chemical constituent information, whereas the Applicant uses chemical and physical properties.  But that sentence in ¶ 81 states “The data may be obtained directly from a product's chemical or constructed dynamically from a list of ingredients,” which Examiner interprets to mean the “product’s chemical information record” is something other than a list of ingredients.  This makes sense when one looks at the previous sentence in ¶ 81, which states that “Values may fill numeric template fields (such as flash point, PEL, TLV),” i.e., physical and chemical properties that are stored are used to fill the blank parts of the templates.  Additionally, Examiner notes that Applicant has failed to even acknowledge that, for the purpose of compact prosecution, Examiner provided a second reference, Frankland, for this feature. Thus, this argument is not persuasive.  Therefore, the rejection is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627